News—For Immediate Release Media Contact: Sard Verbinnen & Co for Online Resources Brandy Bergman 212.687.8080 or John Christiansen 415.618.8750 Investor Contact: Catherine Graham EVP & Chief Financial Officer 703.653.3155 cgraham@orcc.com MATTHEW P. LAWLOR RETIRES AS CEO OF ONLINE RESOURCES President and COO Raymond T. Crosier Named as Interim CEO; Fourth Quarter Outlook Updated CHANTILLY, Va., December 15, 2009 – Online Resources Corporation (Nasdaq: ORCC), a leading provider of online financial services, today announced that Matthew P. Lawlor, chairman and chief executive officer, has retired as CEO effective immediately.He will remain as chairman until February 15, 2010 to assist with the transition.Thereafter, Mr. Lawlor will serve on the Board as a director. Raymond T. Crosier, current president and chief operating officer, will serve as interim chief executive officer until a successor is named.Online Resources has also formed an Executive Management Committee consisting of Mr. Crosier, lead independent director Barry D. Wessler and independent director John Dorman to oversee the transition.Dr. Wessler and Mr. Dorman will also lead the search for a new CEO, and the Company expects to engage the services of a nationally recognized search firm to help it identify CEO candidates. “We appreciate Matt’s leadership in founding Online Resources 20 years ago and developing it into the largest independent provider of online financial services,” said Dr.
